gryficant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct tep 2a ar re substitute mortality_table ruling taxpayer plan r ein plan no other plans in controlled_group plans plan x plan w plan p ein plan no ein ein plan no plan no ein plan no dear this letter is to inform you that your request to use substitute mortality tables for making computations under sec_430 of the internal_revenue_code the code for plan r has been granted with respect to the populations specified in this letter subject_to the conditions below effective for a period of plan years beginning with the plan_year commencing january sec_430 of the code and sec_303 of the employee_retirement_income_security_act_of_1974 your request has been granted in accordance with specifically this approval applies to the following populations e e plan r - male participants annuitants and nonannuitants including disabled participants plan r - female participants annuitants and nonannuitants including disabled participants based on the information provided by the taxpayer the following populations do not have credible mortality experience and therefore the standard mortality tables will be used for calculations under sec_430 of the code e plan p - all participants the taxpayer is also requesting approval for substitute mortality tables for plans s x and w which will be addressed in separate ruling letters in granting this approval we have only considered whether the substitute mortality rates were developed correctly in accordance with sec_1_430_h_3_-2 of the treasury regulations regulations and revproc_2017_55 accordingly we are not expressing any opinion as to the accuracy or acceptability of any calculations or other material submitted with your request permission is hereby granted to use the substitute mortality rates shown in the table below for plan r approved for use beginning with the plan_year commencing january substitute mortality tables base_year male annuitants female annuitants and nonannuitants and nonannuitants o o ’ k a n w n a a m n r m o s a a h w b n a e o o o a _ male annuitants and nonannuitants female annuitants and nonannuitants age - male annuitants and nonannuitants female annuitants and nonannuitants age male annuitants female annuitants and nonannuitants and nonannuitants age the above rates were developed based on an experience study period from date through date with a base_year of the rates were calculated by adjusting the applicable standard mortality tables in sec_1_430_h_3_-1 of the regulations indicated in the table below using the mortality ratio and credibility weighting factor determined by aggregating male and female experience as shown in the table below mortality credibility population standard base mortality_table ratio factor male participants female participants male combined annuitant nonannuitant mortality female combined annuitant nonannuitant mortality - the internal_revenue_service has reviewed the substitute mortality rates and supporting information and has determined that based on the information submitted the rates were correctly developed in accordance with sec_1_430_h_3_-2 of the regulations and revproc_2017_55 the above rates must be applied on a generational basis as provided i in sec_1_430_h_3_-2 of the regulations your attention is called to sec_430 of the code and sec_1 h - d of the regulations which describe the circumstances in which the use of the substitute mortality_table will terminate before the end of the 10-year period described above in general the substitute mortality tables can no longer be used as of the earliest of for a plan using a substitute mortality_table for only one gender the first plan_year for which there is full or partial credible mortality information with respect to the other gender that had lacked credible mortality information unless an approved substitute mortality_table is used for that gender the first plan_year in which the plan fails to satisfy the requirements of paragraph h -2 c of the regulations regarding the requirement that other plans and populations in the controlled_group must also use substitute mortality tables unless it can be demonstrated that they do not have credible mortality information taking into account the transition_period for newly affiliated companies in sec_1_430_h_3_-2 of the regulations the second plan_year following the plan_year for which there is a significant change in individuals covered by the plan as described in sec_1_430_h_3_-2 of the regulations the plan_year following the plan_year in which a substitute mortality_table used for a plan population is no longer accurately predictive of future mortality of that population as determined by the commissioner or as certified by the plan's actuary to the satisfaction of the commissioner or the date specified in guidance published in the internal_revenue_bulletin pursuant to a replacement of mortality tables specified under sec_430 of the code and h -1 of the regulations other than annual updates to the static mortality tables issued pursuant to h - a of the regulations or changes to the mortality improvement rates pursuant to sec_1_430_h_3_-1 of the regulations in particular since the number of individuals in the population is already less than of the number of the average number of individuals reflected in the experience study used to construct the substitute mortality tables and therefore has experienced a significant change as described in paragraph above plan r’s actuary will be required to certify in writing that the substitute mortality tables used for plan r continue to be accurately predictive of the future mortality of that plan this certification is required each year as long as either the number of individuals in the population is less than percent or more than percent of the average number of individuals included in the experience study see sec_1_430_h_3_-2 of the regulations and or _ the number of individuals covered by the substitute mortality_table for the plan_year is less than percent or more than percent of the number of - individual covered by the substitute mortality_table in a plan_year for which a certification described in the previous paragraph was made see sec_1_430_h_3_-2 of the regulations therefore in order to continue using the substitute mortality tables for making computations under sec_430 of the code the following information must be provided by october after the end of each plan_year that the above conditions apply in addition to any other information required under sec_1_430_h_3_-2 of the regulations the number of actual deaths during the experience study period used to develop the substitute mortality tables and the beginning and ending dates of the experience study period a table showing the number of expected deaths and actual deaths reported separately for each year beginning with deaths during through the year preceding the most recent actuarial valuation and in total a table similar to the stability demonstration required under section of revproc_2017_55 showing the average number of participants in the population included in the experience study and the number of participants in the population as of the end of each plan_year aggregated for male and female participants annuitants and nonannuitants beginning with date through the date immediately preceding the most recent actuarial valuation expressed both as a headcount and as a percentage of the average number of participants in the experience study a table showing a comparison of i the average ages and ii percentage of the population as of the end of the year immediately preceding the most recent actuarial valuation and the population included in the experience study the table should show this comparison by the following monthly single_life_annuity brackets under dollar_figure between dollar_figure and dollar_figure between dollar_figure to dollar_figure between dollar_figure to dollar_figure between dollar_figure and dollar_figure and dollar_figure and over the table ‘should also show the average age and average benefit amount for the group in total for both the experience study data and at the end of the plan_year immediately preceding the most recent actuarial valuation_date an explanation of any material changes in the population and a certification by the enrolled_actuary for the plan as to whether the substitute mortality_table is accurately predictive along with any additional demographic or other information to substantiate this claim a certification signed by the enrolled_actuary stating that a the enrolled_actuary is current with educational requirements set forth by the joint board for the enrollment of actuaries as well as any other actuarial designations asserted b the enrolled_actuary was personally involved in the determination that the c substitute mortality_table is still accurately predictive and provides the actuary’s best estimate for the plan in determining that the substitute mortality_table is still his or her best estimate the enrolled_actuary took into consideration the effect of business combinations plan mergers or spinoffs and settlements other risk transfers and other events that would have similar effects on the relevant populations and d the enrolled_actuary has the specific knowledge and experience to make the judgements set forth above and attests to these representations this information must be provided to david m ziegler or to another individual designated by the service by fax at or to the following address internal_revenue_service attn mr david m ziegler te_ge se t ep ra t a2 nca-629 constitution ave nw washington dc failure to provide the required information by the due_date will mean that the standard mortality tables must be used for purposes of sec_430 of the code beginning with the plan_year following the year during which the deadline for providing this information is missed this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan years for which the substitute mortality tables are used please note the information that is required to be attached to schedule sb actuarial information in accordance with the instructions to that form we have sent a copy of this letter to your authorized representatives pursuant to a power_of_attorney on file in this office and to the manager ep classification in columbus ohio and to the manager ep compliance unit in chicago illinois if you require further assistance in this matter please contact id at sincerely cc david m ziegler manager employee_plans actuarial group
